DETAILED ACTION
Claims 21-25, 27-30, 32-33, 36, 37, 40, and 41 are pending. Claim 21 is amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on August 17.  As directed by the amendment: claim 21 has been amended.  Thus, claims 21-25, 27-30, 32-33, 36, 37, 40, and 41 are presently pending in this application.
Applicant has not overcome the specification objection.
Applicant’s amendment to the claims has overcome the 35 USC §101 rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections.
Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.
Applicant argues that page 4, lines 15-19 provide antecedent basis for the limitations “wherein the upper surface has a concave curvature at said heel region and the lower surface has a convex curvature at said heel region”.  The examiner respectfully disagrees.  The cited area only states that the body is “contoured to contain the sole of the foot” and that the upper surface has “a plantar-like perimetric shape surrounded by a first outer perimetric edge 13”.  There is nothing in the specification that recites the upper and lower surface curvature, and does not discuss the area of this curvature.  That the language may find support at best in Fig. 9 does not obviate the lack of antecedent basis for the language.  It is noted that this language is not being rejected under 35 USC §112(a) as new matter, but rather, the claim language does not find support in the specification. 
Applicant argues that the Figure 9 of Beck depicts the sole structure “in use” and thus does not read on the claims.  Initially, it is unclear why Fig. 9 must be considered to show the inner sole “in use”.  Fig. 9 states that it depicts “a spatial representation of a sole construction with the inner sole according to the invention under a user’s foot” (para. 0017).  This does not state that a user is actively using the footwear, but rather is merely describing that there is a foot in Fig. 9.  The sole 2 in Fig. 9 is clearly depicted as anatomically variable.  Furthermore, even if the shape only occurs when in use (even though there is no support in Beck for this interpretation), the structure would still read on the claims as written.  There is no recitation that the midsole not be use.  Furthermore, even if the claim recited that the midsole not be use, and Beck only depicted the shape when is use, the shape would still be anatomically variable because it clearly is able to be varied.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As described in the Final Office action of May 17, 2022, Wakeland describes that the curvature of the heel portion may be utilized to assist in cupping the heel (para. 0037) and provide biomechanical support (abstract).  
Applicant argues that modifying Beck to include the curved nature would frustrate the art because it would require a change in the structure of the insole which would requires a corresponding unintended change in the characteristic of the insole.  The examiner respectfully disagrees.  It is unclear how such a modification to include curved surfaces would frustrate the art.  Such a modification would permit additional stability to the user in the heel region.  It is unclear how this would frustrate Beck’s ability to provide optimal damping properties (Beck, abstract).  Applicant has provided no evidence as to why such a modification would render Beck inoperable for its intended purpose.
Next Applicant argues that Beck requires perforations between the blisters 6.  The examiner respectfully disagrees.  As stated in para. 0024 “the invention has in an intermediate region between the blisters 6 and/or in the blisters 6 themselves perforations 18 or 20” (emphasis added).  Therefore, there is no requirement for the perforations 18.  Thus, Beck describes multiple embodiments: one with only perforations 18, one with both perforations 18 and 20, and one only with perforations 20.  The embodiment with only perforations 20 reads on the claim as written.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the upper surface has a concave curvature at said heel region and the lower surface has a convex curvature at said heel region” and “wherein intermediate regions disposed between the first plurality of protrusions are continuous regions of material, such that there are no holes disposed between each protrusion of the first plurality of protrusions” must be shown or the feature(s) canceled from the claim(s).  The examiner suggests amending the drawings to identity where each of these features are located in the drawings and then to further update the specification to reflect the additional element numerals.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for the language “wherein the upper surface has a concave curvature at said heel region and the lower surface has a convex curvature at said heel region”.
There further is no antecedent basis for the language “wherein intermediate regions disposed between the first plurality of protrusions are continuous regions of material, such that there are no holes disposed between each protrusion of the first plurality of protrusions”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 27-30, 33, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 20040134098) in view of Wakeland et al. (US 20140366399).
Regarding claim 21, Beck describes a mid-sole, or insole for shoes (inner sole 2), comprising a body (sole base 4) having an upper surface configured to be oriented towards the sole of a foot and a lower surface configured to be oriented away from the sole of the foot (see Fig. 9), said upper surface having a plantar perimetric shape (see Fig. 2), wherein from said lower surface (see annotated Fig. 3 below) of said body (4) a first plurality and a second plurality of protrusions (blisters 6) protrude downward-- wherein the protrusions protrude at varying distances (see Fig. 3, also para. 0021 describes the varying heights) such that the mid-sole has a continually varying thickness (the varying heights of the protrusions thus case the different and varying thickness of the mid-sole) and each one of the first and second plurality of protrusions has an axial cavity (see annotated Fig. 7), wherein first holes (see annotated Fig. 7) are disposed at said upper surface of said body (4), at each protrusion of said first and second plurality of protrusions (are located at upper surface of each protrusion), wherein said first plurality of protrusions have a first group of first holes disposed at a heel region and a forefoot region (see annotated Fig. 3), and a second group of first holes disposed at areas other than said heel region and said forefoot region (see annotated Fig. 3, located in central area as well as along the outer regions 16 which extends through the midfoot area), wherein each first hole of said first group having a first diameter (each has a first diameter), wherein said first plurality of protrusions have first apices and said second plurality of protrusions have second apices (each have apices), each of said first and second apices of said first and second plurality of protrusions having a curved surface (each are curved surfaces, round) such that the curved surfaces of said first and second apices of said first and second plurality of protrusions conform along a curved plane (see annotated Fig. 3), wherein the body is anatomically variable (see Fig. 9 showing the orientation of the sole 2 which depicts that the body is curved in various areas to correspond with portions of the foot), wherein intermediate regions disposed between the first plurality of protrusions are continuous regions of material, such that there are no holes disposed between each protrusion of the first plurality of protrusions (para. 0024 recites that “the invention has in the intermediate region between the blisters 6 and/or in the blisters 6 themselves perforations 18 or 20 . . .” therefore there is no requirement for the perforations 18, and thus Beck describes multiple embodiments: one with only perforations 18, one with both perforations 18 and 20, and one only with perforations 20, the embodiment with only perforations 20 reads on the claim as written). 
Beck does not explicitly describe that each first hole of said second group having a second diameter smaller than said first diameter.
Beck does describe that the blisters can have various diameters and other dimensions (para. 0021) and also describes that the dimensions such as diameter may be altered to adapt to various shapes of foot, dimensions and types of stress (para. 0022) and further describes that the blisters in the edge region 16 are lower and have a smaller diameter.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the blisters to include different diameters, such as in the shorter blisters, in order to accommodate for different types of stress or uses.  For example, by reducing the diameter the shorter blisters would be more rigid in order to provide additional support in various areas.  Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that when Beck states that the diameter of the outer blisters is smaller that this would decrease the size of the holes of the blisters.
Beck does not explicitly describe wherein the upper surface has a concave curvature at said heel region and the lower surface has a convex curvature at said heel region.
In related art for inserts, Wakeland describes a similar insert 10 that includes a cupped insert that has a concave upper surface and convex lower surface (see Fig. 9, see paragraph 0037 describing the curvature of the insert).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the insole of Beck to include the curvature as described and depicted in Wakeland in order to assisting in cupping a heel of the user and to track with components of the insole to provide a low-profile insole assembly (para. 0037, Wakeland).  

    PNG
    media_image1.png
    819
    790
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    603
    media_image2.png
    Greyscale

Regarding claim 23, the midsole of Beck as modified includes wherein said first and second plurality of protrusions (6) affect the lower surface of said body (are located on the lower surface) and have a frustum, pyramid, or cylindrical shape (cylindrical, see Fig. 7)  
Regarding claim 25, the midsole of Beck as modified includes wherein each one of said first and second plurality of protrusions has, respectively, a first axial cavity and a second axial cavity both thereof affect the entire height or thickness of said mid-sole.  (each has cavity that extends through the component, see Fig. 7 above). 
Regarding claim 27, the midsole of Beck as modified includes wherein said first holes (see Fig. 7 above) of said first plurality of protrusions (6) are connected to a first axial through cavity, which ends, at the first apex of each protrusion of said first plurality of protrusions, in a second hole (perforations 20, see Fig. 7).  
Regarding claim 28, the midsole of Beck includes wherein each one of said first holes (see annotated Fig. 7 above) of said second plurality of protrusions (see Fig. 3 above) is connected to said first axial through cavity, which ends, at the second apex of each protrusion of said second plurality of protrusions, in said second hole (perforations 20).  
Regarding claim 29, the midsole of Beck includes wherein the first diameter (4.5 to 5.5 mm, para. 0021) of said first holes is larger than a diameter (1 to 3.5 mm, para. 0024) of said second holes (20).  
Regarding claim 30, the midsole of Beck as modified includes wherein the diameter of each one of said first holes is comprised between 1 mm and 10 mm (4.5 to 5.5 mm, para. 0021) and is located in a region of said mid-sole in which the corresponding first plurality of protrusions or second plurality of protrusions (6) is arranged, each one of said second holes having a diameter of 2 mm (1 to 3.5 mm para. 0024).
The midsole of Beck as modified does not explicitly describe selecting 2 mm, although the range described in Beck does include the claimed number (MPEP 2144.05).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the diameter of the second hole to be 2 mm in order to adapt the midsole to particular shapes of feet, or uses or to assist in dissipation or removal of fluid (paras. 0022, 0024).   
Regarding claim 33, the wherein each one of said first and second plurality of protrusions (6) is open at one end (20) and closed at another end (“closed” by layer 26).  
Regarding claim 36, the midsole of Beck as modified includes wherein the apices of the protrusions of said first and second plurality of protrusions (6) lie on anatomically- contoured curved surfaces (this limitation is interpreted as intended use, the protrusions are able to lie on any surface, including curved surfaces, the claim is only to the midsole or insole and not to the article of footwear, thus the particular location of the within an article of footwear or elsewhere is intended use).
Regarding claim 37, the midsole of Beck as modified includes wherein said apices of the protrusions of said first and second plurality of protrusions (6) all lie on a flat surface (this limitation is interpreted as intended use, the protrusions are able to lie on any surface, including a flat surface, the claim is only to the midsole or insole and not to the article of footwear, thus the particular location of the within an article of footwear or elsewhere is intended use).
Claims 22 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 20040134098) in view of Wakeland et al. (US 20140366399) and Bann (20050193589).
Regarding claim 22, the midsole of Beck as modified includes wherein said mid- sole is provided in a single piece or in multiple elements (is a single piece or multiple elements), said mid-sole having elastic characteristics (rubber elastic characteristics, also lists many elastic materials, para. 0022) adapted to facilitate return of said mid-sole to an original shape during use and having and a hardness comprised between 15-60 Shore A (Shore A range between 35 and 60, para. 0022). 
The midsole of Beck does not explicitly describe a density comprised between 0.15-1.20 g/cm3.
In related art, Bann describes a similar midsole having a density comprised between (0.15-1.20) g/cm3 (0.7 to 0.75 g/cm^3, para. 0018).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the midsole to be the material of Bann in order to provide cushioning and comfort (para. 0004) and can be changed depending on the needs of the user (for example, a child, para. 0018).
Regarding claim 40, the midsole of Beck as modified includes wherein the mid-sole is provided by using a material that has elastic characteristics (rubber elastic characteristics, also lists many elastic materials, para. 0022) and a hardness comprised between 15-60 Shore A (Shore A range between 35 and 60, para. 0022).
The midsole of Beck does not explicitly describe a density comprised between 0.15-1.20 g/cm3.
In related art, Bann describes a similar midsole having a density comprised between (0.15-1.20) g/cm3 (0.7 to 0.75 g/cm^3, para. 0018).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the midsole to be the material of Bann in order to provide cushioning and comfort (para. 0004) and can be changed depending on the needs of the user (for example, a child, para. 0018).
Claims 24, 32, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 20040134098) in view of Wakeland et al. (US 20140366399) and Litchfield (US 20100037482).
Regarding claim 24, the midsole of Beck as modified describes the limitations of claim 24 but does not explicitly describe wherein said first plurality of protrusions are frustum-shaped and said second plurality of protrusions have a cylindrical shape. 
In related art for cushioning footwear, Litchfield describes a similar footwear structure that includes protrusions 406 that are frustum shaped but also are shaped to have multiple cylindrical components stacked upon on another such that the shape is both frustum and cylindrical.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the protrusions to be the shaped as described in Litchfield to provide additional shock absorption as well as to permit the protrusions to extend inwards when depressed so that the walls do not negatively interfere with the shock absorption of the protrusions. 
Regarding claim 32, the midsole of Beck as modified describes the limitations of claim 32, but does not explicitly describe wherein on a lateral surface of each one of said first plurality of protrusions there is a series of concentric annular grooves that increase in diameter in a direction of said upper surface of said mid-sole and which give said first plurality of protrusions the shape of a stepped pyramid.
In related art for cushioning footwear, Litchfield describes a similar footwear structure that includes protrusions 406 that include a series of concentric annular grooves that increase in diameter in direction of said upper surface (see Figs. 4B and 10).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the protrusions to be the shaped as described in Litchfield to provide additional shock absorption as well as to permit the protrusions to extend inwards when depressed so that the walls do not negatively interfere with the shock absorption of the protrusions. 
Regarding claim 41, the midsole of Beck as modified describes the limitations of claim 41 but does not explicitly describe wherein said first and second plurality of protrusions affect the lower surface of said mid-sole and have a frustum or pyramid shape.
In related art for cushioning footwear, Litchfield describes a similar footwear structure that includes protrusions 406 that are frustum shaped.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the protrusions to be the shaped as described in Litchfield to provide additional shock absorption as well as to permit the protrusions to extend inwards when depressed so that the walls do not negatively interfere with the shock absorption of the protrusions and to permit the insert to be flexible in several directions (Litchfield, para. 0015). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732